 4:15-cr-03078-RGK-CRZ Doc # 219 Filed: 11/02/20 Page 1 of 1 - Page ID # 957




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:15CR3078

       vs.
                                               MEMORANDUM AND ORDER
PATRICK WIGLEY,

                    Defendant.


       Defendant Wigley has filed a handwritten objection to the Bureau of Prisons’
freezing of his inmate trust account. (Filing 216.) The government has responded.
(Filing 218.) I agree with the government. Therefore,

       IT IS ORDERED that Defendant Wigley’s motion (Filing 216) is granted in
part and denied in part, in that Defendant Wigley is allowed to retain $300 from the
funds currently frozen in his inmate trust account but the Bureau of Prisons shall
remit the remaining $1,328.12 to the Clerk of the Court to be applied to the
Defendant’s restitution obligation.

      Dated this 2nd day of November, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
